DYNAMIC VENTURES CORP. January 14, 2011 Erin K. Jaskot, Staff Attorney Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 Re:Dynamic Ventures Corp. Current Report on Form 8-K Filed December 6, 2010 Form 10-Q for the Quarter Ended September 30, 2010 Filed December 6, 2010 File No. 333-163913 Dear Ms. Jaskot: Dynamic Ventures Corp., a Delaware corporation (the “Company”), has received and reviewed your comment letter dated December 30, 2010, which we received on January 4, 2011, pertaining to: i) the Company’s Current Report on Form 8-K as filed with the Securities & Exchange Commission (the “Commission”) on December 6, 2010, and ii) the Company’s Form 10-Q for the Quarter Ended September 30, 2010 as filed with the Commission on December 6, 2010(collectively the “Filings”). We apologize for the delay in responding to the comment letter.As of today, the Company and its public accountants are still working on the reply.However, please note that we hope to submit our written reply to the Commission no later than January 21, 2011. In connection with the comments in your letter, we acknowledge that: · ·The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · ·Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ·The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. · Again, we apologize for our delay.Please do not hesitate to contact us if you have any questions or comments in regard to this letter or the information contained herein. Very truly yours, DYNAMIC VENTURES CORP. /s/ Mark Summers Mark Summers, Chief Executive Officer 8hea Blvd.Suite B3A-615 Scottsdale, Arizona 85260
